DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 16, 19, 25-27, 33 and 37-38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MacDonald (WO 2010/036442 A1).
Regarding claim 1, MacDonald (Figs. 1 and 2) discloses a thermal ground plane, comprising:
A microfabricated wicking structure (Ti pillars 104) etched into a first titanium substrate (substrate 102 made of titanium, page 7, line 6); and
A vapor cavity (108) formed in a second titanium substrate (202, Fig. 2);
wherein;
The vapor cavity is thermally coupled to the microfabricated wicking structure (the cavity 108 connects to the substrate 102 to allow a circulation of the working fluid); and
The microfabricated wicking structure is dimensioned (the pillars 104 are dimensioned, page 7, lines 17-27) such that a fluid (108) contained within the vapor 
Regarding claim 16, MacDonald as modified further discloses wherein a thickness of the first titanium substrate is less than 200 micrometers (~25 µm thick layer, page 20, line 13).
Regarding claim 19, MacDonald as modified further discloses wherein the microfabricated wicking structure include channels (passages between each pillar 104) each comprising a width (space between pillars 104) and a depth (height of the pillars) in a range of 5 micrometers - 500 micrometers (see page 7, lines 17-27, the range disclosed overlaps the range claimed); and a length between 500 micrometers and 40 cm (the passages may include an extension between the heat source 116 to heat sink 120 over the entire length of substrate 102 and the substrate 102 has 1 cm to more than 20 cm in the lateral dimension, page 7, lines 4-10 of MacDonald).
Regarding claim 25, MacDonald (Figs. 1 and 2) discloses a thermal ground plane, comprising:
A wicking structure comprising a first titanium substrate (102), wherein the wicking structure comprises structures each having a height of 5-200 micrometers and a spacing between the structures of 1-500 micrometers; and
A vapor cavity (108) formed in a second titanium substrate (202, Fig. 2), wherein
a fluid (118) contained within the wicking structure and the vapor cavity transports thermal energy from a first region of the thermal ground plane (heat source 116) to a second region of the thermal ground plane (heat sink 120), when the fluid is driven by capillary forces through the wicking structure (page 8, lines 27-29; page 9, lines 1-12).
Regarding claim 26, please see the rejection of claim 19 above.
Regarding claim 27, please see the rejection of claim 19 above.
Regarding claim 33, MacDonald further discloses wherein the first titanium substrate has a thickness of 25-1000 microns (see claim 16 above, the substrate is ~25 µm thick).
Regarding claim 37, MacDonald further discloses wherein the microfabricated wicking structure includes gaps and each of the gaps is at least 1 micrometer (“gap” may be the spacing between each pillar 104 and MacDonald discloses the spacing is 1-500 microns, see page 7, lines 17-27).
Regarding claim 38, MacDonald further discloses wherein the microfabricated wicking structure includes structures (channels between each pillar 104) each having a height (height of the pillars) of 5- 200 micrometers and a spacing (diameter of the pillars 104 between each channels) between the structures of 1-500 micrometers (see page 7, lines 17-27, the range disclosed overlaps the range claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald (WO 2010/036442 A1) in view of Batty (US PGPub No. 2010/0132923) and Lee (US PGPub No. 2009/0155742).
Regarding claim 2, MacDonald further discloses the first titanium substrate comprises a plurality of channels (a spacing between pillars 104 defining slot shaped, parallel channels between rows of pillars that run from heat source 116 and heat sink 120),
the channels form the wicking structure have a roughness defined (any surface of the pillar and walls in the channels is not perfectly smooth and has microscopic roughness), and
the fluid transports thermal energy from the first region (the working fluid receives heat at heat source 116) to the second region (the working fluid dissipates heat at heat sink 120) along one or more of the channels (the working fluid flows within the channels).
Macdonald fails to disclose the first titanium substrate comprises a plurality of channels defined using lithographic wet etching and oxidation,
the channels form the wicking structure have a roughness defined using the lithographic wet etching, and
at least one continuous wall between the channels has a length longer than 500 micrometers.
Batty (Fig. 3) discloses at least one continuous wall between the channels (14).
It is noted that Batty also discloses an alternative pillar wicking structure (Fig. 2). Batty further teaches a wicking structure having channels 14 extending only one longitudinal direction has inhibited fluid transport between channels, but the isotropic distribution between channels may not be as important in many applications (paragraph 0075).
As a result, a continuous channel having continuous wall between the heat source 116 and heat sink 120 can be made instead of pillars 104 in Macdonald. Since the substrate 102 may be 1 cm - more than 20 cm in lateral dimension (see page 7, lines 4-10), the continuous channel may have a length longer than 500 micrometers as claimed
Therefore, it would have been obvious to one of ordinary skill in the art to have provide at least one continuous wall between the channels has a length longer than 500 micrometers in MacDonald as taught by Batty to transport working fluid for applications that do not need isotropic distribution between the wicking channels.
Lee (Fig. 3) discloses a plurality of channels (grooves) defined using lithographic wet etching and oxidation (the grooves are made using hydrofluoric acid etching with photoresists, and the titanium metal has gone through oxidation to be dissolved in hydrofluoric acid). As a result, the grooves can be made by Lee’s wet etching and result a groove depth is 3-15 µm and groove width is 10-90 µm (see paragraph 0021 of Lee). Further, any surface is not perfectly smooth and has microscopic roughness.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the first titanium substrate comprises a plurality of channels defined using lithographic wet etching and oxidation, the channels form the wicking 
Regarding claim 3, MacDonald further discloses the channels each comprise a depth of 5-500 um, a width 5-5000 um (3-15 µm and 10-90 µm respectively, see claim 2 above), 
Macdonald as modified fails to disclose a spacing of 5-500 um.
MacDonald further discloses the dimensions of the pillars are varied in order to maximize performance, pages 7, lines 17-27. Therefore, the depth, width and spacing of the grooves are result effective variable and one of ordinary skill in the art would perform routine experimentation for minimizing viscus losses and maximize capillary forces of the channels in modified MacDonald. One of ordinary skill in the art would perform routine experimentation including the range of depth, width and spacing between the grooves as recited in order to obtain optimum result of viscus losses and capillary forces in MacDonald as modified through routine experimentation.
Regarding claim 4, MacDonald as modified further discloses wherein:
the channels each comprise a depth of 5-500 µm, and a width of 5-500 µm (see the rejection of claim 2 above),
such that a thermal conductivity of the thermal ground plane between the one region and the another region is at least 100 Watts per meter-Kelvin (>100 W/m-K at 96-105 degrees C at hot side, Fig. 8 of MacDonald).
Regarding claim 5
Regarding claim 6, MacDonald as modified further discloses wherein the channels are oxidized to form Nano Structured Titania (pages 13-14, lines 26-29; 1-3, and see Fig. 4C) on a surface (the pillar wall surface) of the channels.
Regarding claim 7, MacDonald as modified further discloses wherein the second titanium substrate is hermetically-sealed to the first titanium substrate by a pulsed laser micro-welding packaging technique (see also weld 114 in Fig. 1 of MacDonald) (the limitation “by a pulsed laser micro-welding packaging technique” is a product-by-process limitation; the patentability of a product does not depend on its method of production, see MPEP 2113).
Regarding claim 8, MacDonald as modified further discloses wherein at least one characteristic of each channel in the plurality of channels is controlled to adjust the transport of the thermal energy within the thermal ground plane (as noted in claim 2 above, MacDonald discloses the dimensions of the pillars are varied in order to maximize performance, pages 7, lines 17-27, therefore, the depth, width and spacing of the grooves as modified adjust capillary forces of the channels and adjust the amount of working fluid flow, which ultimately adjust the heat flow in the heat pipe).
Regarding claim 9, MacDonald as modified further discloses wherein the at least one characteristic is selected from a group comprising:
a height of each channel in the plurality of channels, a depth of each channels in the plurality of channels, a spacing between each channel in the plurality of channels, an amount of the oxidation of each channel in the plurality of channels, and a pitch of each channel in the plurality of channels (see rejection of claim 8 above, the depth, width and spacing of the channel are the characteristic recited).
Regarding claim 10, MacDonald as modified further discloses wherein the at least one characteristic of each channel in the plurality of channels is varied within the plurality of channels (see rejection of claim 8 above).
Regarding claims 11, MacDonald as modified further discloses wherein at least a portion of each channels in the plurality of channels comprises a composite of titanium with a more thermally conductive material and at least one metal selected from gold and copper (page 15, lines 13-18, Au and Cu are more thermal conductive than titanium, and see Fig. 6).
Regarding claim 12, MacDonald as modified further discloses wherein the more thermally conductive metal is selected from at least gold or copper (see rejection of claim 11 above).
Regarding claim 14, MacDonald as modified further discloses wherein an area of the thermal ground plane is in a range between 1 cm by 1 cm and 40 cm by 40 cm (page 7, lines 4-10 of MacDonald).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald (WO 2010/036442 A1) in view of Batty (US PGPub No. 2010/0132923) and Lee (US PGPub No. 2009/0155742) as applied to claim 2 above, and further in view of McCready (US Patent No. 4,019,098).
Regarding claim 13
McCready, directed to heat pipe for electronic devices, (Fig. 3) discloses feedthroughs (slots 58 and 60) are fabricated on through the first substrate and the second substrate (38 and 42), wherein the feedthroughs are hermetically sealed to the first titanium substrate and the second titanium substrate (col. 4, lines 61-65).
It is noted that the limitation “by pulsed laser micro-welding” is a product-by-process limitation; the patentability of a product does not depend on its method of production (MPEP 2113).
Also, McCready discloses feedthroughs instead of titanium feedthroughs. In fact, feedthroughs in McCready are made of identical material (aluminum, col. 3, lines 66-68 and col. 4, line 1) in order to reduce the metal-to-metal thermal stress caused by distinct thermal expansion properties and to facilitate welding (since no difference in melting temperature). Therefore, the feedthroughs as taught by McCready are also obvious to provide titanium feedthroughs in MacDonald.
Therefore, it is obvious to one of ordinary skill in the art at the time of the invention to have provided titanium feedthroughs fabricated through the first titanium substrate and the second titanium substrate, wherein the titanium feedthroughs are hermetically sealed to the first titanium substrate and the second titanium substrate by pulsed laser micro welding in MacDonald as taught by McCready in order to provide electrical connection across the vapor chamber to the backplane or circuit board.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald (WO 2010/036442 A1) in view of Batty (US PGPub No. 2010/0132923) in view of Lee (US PGPub No. 2009/0155742), MacDonald ‘074 (US PGPub No. 2004/0207074) and Wenzel (NPL).
Regarding claim 32, MacDonald fails to disclose wherein the microfabricated wicking structure comprises channels have a lithography wet etched surface including surface features having a dimension of at least 5 micrometers.
Please see the rejection of claim 2 above for wet etching groove channels as taught by Batty and Lee, and includes surface features having a dimension of at least 5 micrometers (the depth and width of the wet etched channels are the surfaces features which are measured from respective surfaces as claimed and are more than 5 micrometers, see the rejection of claim 2 above).
MacDonald as modified fails to disclose a surface roughness in a range of 1-1000nm.
MacDonald ‘074 discloses the timing of the etching steps of the wet-etching defines the roughness, see paragraph 0026, and can be adjusted so that the surface can be made more or less rough. Also noted that the wettability is proportional to roughness, see “Resistance of Solid Surfaces to Wetting by Water” by Wenzel. Therefore, the roughness is a result effective variable of wet etching. No specific range of the roughness is disclosed, one of ordinary skill in the art would perform routine experimentation including roughness range as recited in order to obtain optimum result and balance of the surface wetting speed in MacDonald as modified through routine experimentation.
Claims 35 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald (WO 2010/036442 A1) alone.
Regarding claims 35 and 36, MacDonald as modified fails to disclose wherein the microfabricated wicking structure comprises channels each comprising a width 
As noted in claim 3 above, MacDonald further discloses the dimensions of the pillars are varied in order to maximize performance, pages 7, lines 17-27. Therefore, the depth and width of the channels between the pillars 104 are result effective variable and one of ordinary skill in the art would perform routine experimentation for minimizing viscus losses and maximize capillary forces of the channels in modified MacDonald. Although MacDonald (page 17, lines 17-27) fails to disclose the range as recited, one of ordinary skill in the art would perform routine experimentation including the range of depth and width between the grooves as recited in order to obtain optimum result of viscus losses and capillary forces in MacDonald as modified through routine experimentation.
Claims 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald (WO 2010/036442 A1) in view of Lee (US PGPub No. 2009/0155742).
Regarding claim 39, MacDonald fails to disclose wherein the microfabricated wicking structure is wet etched.
Please see the rejection of claim 2 above for the teaching of Lee for the wicking being wet etched.
Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763      

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763